People v Cordero (2014 NY Slip Op 08113)





People v Cordero


2014 NY Slip Op 08113


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Tom, J.P., Friedman, Andrias, Feinman, Kapnick, JJ.


4200N/07 13541A 1861N/08 13541

[*1] The People of the State of New York, Respondent,
vYolanda Cordero, Defendant-Appellant.


Scoot A. Rosenberg, The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheryl Feldman of counsel), for respondent.

Judgments, Supreme Court, New York County (Laura Ward, J.), rendered January 27, 2011, convicting defendant, upon her pleas of guilty, of criminal possession of a controlled substance in the second degree and bail jumping in the first degree and sentencing her to an aggregate term of five years, unanimously affirmed.
As to the controlled substance conviction, we find that defendant's waiver of her right to appeal was invalid, but we perceive no basis for reducing the sentence.
As to the bail jumping conviction, application by appellant's counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with appellant's assigned counsel that there are no nonfrivolous points which could be raised on this appeal as to that conviction.
Pursuant to CPL 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 20, 2014
CLERK